Citation Nr: 1725600	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  16-42 071	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD). 

2.  Entitlement to an effective date prior to February 20, 2015, for the award of service connection for PTSD. 


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Koria B. Stanton, Associate Counsel



INTRODUCTION

The Veteran served on active duty from February 1959 to August 1984, with service in the Republic of Vietnam.  He is the recipient of numerous awards and decorations, to include the Combat Infantryman Badge and the Purple Heart.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2015 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which awarded service connection for PTSD with an initial rating of 50 percent, effective February 20, 2015.  In January 2016, the Veteran filed a notice of disagreement (NOD) as to the propriety of the assigned initial rating and effective date.  While a statement of the case (SOC) regarding the propriety of the initial rating was issued in July 2016 and the Veteran thereafter perfected his appeal as to such matter in August 2016.  However, a SOC as to the propriety of the assigned effective date has not yet been issued and, as such, this issue has been added to the title page the sole purpose of remanding the claim for the issuance of SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).  

In May2017, the Veteran testified at a Board hearing before the undersigned Veterans Law Judge sitting in Washington, D.C.  A transcript of the hearing has been associated with the record.  At such time, he submitted additional evidence in support of his appeal. As his substantive appeal was received in October 2014, a waiver of agency of original jurisdiction (AOJ) consideration is not necessary.  See section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154.  Therefore, the Board may properly consider such evidence.  Further, while the undersigned held the record for 30 days after the hearing for the submission of any additional evidence, the Veteran indicated later in May 2017 that he had no further evidence to submit.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

With respect to the Veteran's claim for a higher initial rating for PTSD, he last underwent a VA examination in April 2015 so as to determine the nature and severity of such disability.  At such time, the VA examiner found that the Veteran's PTSD resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks due to symptoms such as transit suicidal ideation, disturbances of motivation and mood, anxiety, suspiciousness, chronic sleep impairment, and mild memory loss.  However, in written statements submitted in February 2016 and August 2016, and at his May 2017 Board hearing, the Veteran reported additional mental health symptoms that were not recorded by the April 2015 examiner and that he had previously denied.  Such symptoms appear to include severe depression, constant suicidal thoughts, nightmares, hallucinations, panic attacks, flashbacks, neglect of personal appearance and hygiene, impaired impulse control, isolation, and difficulty in adapting to stressful circumstances.  Therefore, as the evidence suggests that the Veteran's PTSD symptomatology may have increased in severity since the April 2015 VA examination, a remand is necessary in order to schedule him for an appropriate VA examination in order to assess the current nature and severity of such service-connected disability.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).

Furthermore, in his August 2016 written statement and during his May 2017 Board hearing, the Veteran indicated that he completed an eight-week PTSD coping program through the VA Medical Center in Washington, D.C., and the Southern Maryland VA Community-Based Outpatient Clinic (CBOC) in Charlotte Hall, Maryland.  He further indicated that he received mental health treatment at the Southern PG County VA Outpatient Clinic in Camp Springs, Maryland.  As discussed at the hearing, it does not appear that all relevant treatment records are contained in the record.  In this regard, an April 2015 VA treatment record from the Charlotte Hall CBOC reflects that the Veteran was a new patient and, after a PTSD screen was positive, was referred to the mental health clinic for treatment.  However, no subsequent records are on file.  Therefore, while on remand, the AOJ should attempt to obtain such treatment records and the Veteran should be given an opportunity to identify any records relevant to his PTSD that have not been obtained.  

With respect to the Veteran's claim for an earlier effective date for the award of service connection for PTSD, when there has been an initial AOJ adjudication of a claim and a NOD as to its denial, the claimant is entitled to a SOC.  See 38 C.F.R.  § 19.26.  Thus, remand for the issuance of a SOC on this matter is needed.  Manlincon, supra.  Such issue is to be returned to the Board after issuance of the SOC only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran with a SOC regarding the issue of entitlement to an effective date prior to February 20, 2015, for the award of service connection for PTSD.  Advise the Veteran of the time period in which to perfect an appeal of such matter.  If the Veteran perfects an appeal as to such issue in a timely fashion, then return the case to the Board for its review, as appropriate.   

2.  Obtain the Veteran's treatment records from the VA Medical Center in Washington, D.C.; the Southern Maryland VA Outpatient Clinic in Charlotte Hall, Maryland; and the Southern PG County VA Outpatient Clinic in Camp Springs, Maryland.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claims on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.  

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.  

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

4.  After all outstanding records have been associated with the claims file, afford the Veteran an appropriate VA examination to determine the current nature and severity of his service-connected PTSD.  The record, to include a copy of this Remand, should be made available to, and be reviewed by, the examiner. 

The examiner should identify the nature and severity of all current manifestations of the Veteran's service-connected PTSD.  The examiner should also specifically address the impact such disorder has on the Veteran's social and occupational functioning.  He or she should discuss those findings in relation to the pertinent evidence of record, particularly the Veteran's previous VA examination conducted in April 2015, and any lay and clinical evidence suggesting that his overall mental health symptoms have subsequently worsened, resulting in more severe occupational and social impairment, to include in his February 2016 and August 2016 written statements, and at his May 2017 Board hearing. 

The examiner's report must include a complete rationale for all opinions expressed. 

5.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations. 
 
The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




